Title: To James Madison from Robert Smith, [17 January] 1811
From: Smith, Robert
To: Madison, James


Sir,
Thursday. [17 January 1811]
I have this moment seen Col McKee. He says he will immediately proceed to the Country in question and will be happy in affording to his Country any services in his power but that he cannot go thither in the Character of a Secretary. I hasten to give you this information in order that arrangements may be made for fixing upon a proper person as Secretary to Matthews. Respctfy
R Smith
